Suit upon a redelivery bond. A demurrer was sustained by the lower court to the answer of defendants, and they declined to plead further and stood on the pleading, and judgment was rendered against them in the lower court, and to reverse the same an appeal was had to this court.
Petition in error with case-made attached was filed in this court on June 6, 1914, and plaintiffs in error have filed no brief to point out the errors, if any, of the trial court, and from an examination of the record we are unable to find any.
We recommend that the judgment of the lower court be affirmed.
By the Court: It is so ordered. *Page 221